DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “the results".  There is insufficient antecedent basis for this limitation in the claim. Appropriate action is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180052012 (herein Nishizawa).
Regarding claim 1, Nishizawa teaches An inertial measurement unit (see Fig. 7) comprising: 
an inertial sensor that outputs inertial information (angular velocity transducer 100, [0050]); 
a storage portion that stores a plurality of correction parameters related to a range of values of the inertial information (storage section 440 for storing correction parameters, [0073]); 
a parameter control portion that selects a selection correction parameter from the plurality of correction parameters (device may further include a saturated state detection circuit adapted to detect a saturated state of a detection signal in the detection circuit, and the drive circuit may perform the drive operation based on the correction parameter selected based on a detection result in the saturated state detection circuit, [0026], [0152]); and 
a correction calculation portion that corrects the inertial information using the selection correction parameter (the variation of the sensor characteristic due to the variation of the mistuned frequency can be corrected using the correction parameter group stored in advance, the angular velocity detection high in accuracy can easily be realized, [0009]).
Regarding claim 2, Nishizawa teaches wherein the inertial sensor is an angular velocity sensor (angular velocity transducer 100, [0050]).
Regarding claim 3, Nishizawa teaches wherein the inertial information is an angular velocity (performing detection of angular velocity, [0073]).
Regarding claim 4, Nishizawa teaches wherein the storage portion stores correction parameter selection information, and the parameter control portion selects the selection correction parameter from the plurality of correction parameters based on the correction parameter selection information (a storage section 440 for storing correction parameters (circuit parameters). Further, the storage section 440 stores a correction parameter group for correcting the sensor characteristic of the capacitance type angular velocity transducer 100 in accordance with the variation of at least one of the detection frequency f.sub.1 and the drive frequency f.sub.0).
Regarding claim 5, Nishizawa teaches wherein the parameter control portion selects the selection correction parameter from the plurality of correction parameters based on the inertial information (a variety of practical modifications can be adopted regarding which one of the plurality of correction parameters (first through N-th correction parameters) included in the correction parameter group is selected. Simply, it is possible to determine the correction parameter to be selected in a predetermined sequence such that the first correction parameter is selected, and is then switched to the second correction parameter in the case in which a problem occurs (the signal has been saturated) with the first correction parameter, [0158]; see also [0159]).
Regarding claim 6, Nishizawa teaches a communication portion, wherein the parameter control portion selects the selection correction parameter from the plurality of correction parameters based on external information from the communication portion (it is also possible for the correction parameter group to be stored in the memory (e.g., a storage section 250 of an electronic apparatus 200 described later with reference to FIG. 16) on the system side. On this occasion, it is sufficient for the storage section 440 of the circuit device 40 to load the correction parameter group from the memory on the system side at predetermined timing (e.g., the startup timing of the circuit device 40). Therefore, it is also possible to realize the storage section 440 of the circuit device 40 using a register and so on, [0147]; see also [0148]).
Regarding claim 7, Nishizawa teaches further comprising: a communication portion, wherein the parameter control portion selects at least two correction parameters as the selection correction parameter, multiplies the selected correction parameters by a weighting coefficient, and adds the results, based on external information from the communication portion ([0147] teaches electronic apparatus 250 that corresponds to communication portion of the present invention; [0055] teaches addition of the frequency f.sub.Ω of the input angular velocity to the drive frequency f.sub.0 to determine a component of frequency; also see [0058]-[0059]; [0073] teaches correction of f.sub.0 and [0066] teaches elimination of mistuned frequency fm by correction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852